Mathews, J.,

delivered the opinion of the court.
This is a suit by the endorsee of a negotiable note against the maker, a resident of the parish of Pointe Coupee. It was made payable at a particular place in New-Orleans, but was not paid at maturity. After various delays, judgment was rendered in favor of the plaintiff by the court below, from which the defendant appealed.
We find in the answer several exceptions, pleaded by the defendant to the imperfect manner in which the plaintiff’s *114case is set forth in the petition. These were overruled, and she was finally compelled to answer on the merits. One of the objections to the petition is, that it contains no direct allegation that payment of the note was demanded at the place where it was made payable. In this respect the petition is somewhat informal, but as it contains an allegation that the note was duly protested for non-payment, and the protest offered in evidence shows that payment was demanded at the proper place; this exception ought not to be allowed to prejudice the plaintiff’s claim.
In ail action on a promissory note, payable at a particular place, an allegation in the petition, that the note was duly protested for non-payment, an'd the protest offered in evidence shows that payment was demanded at the proper place, a recovery will be had, without an allegation that payment was demanded at the place where the note was made X>ayable.
Objections to evidence should all be made at once, so as to give the opponent a fair opportunity to remove them, or correct his mistakes.
On the trial of the cause, objections were made to the introduction of certain answers of the real plaintiff (who resides in France) to interrogatories propounded by the defendant. These were overruled by the court as being made too late, this evidence having been previously opposed on other grounds than those urged in the last instance. It would certainly have a great tendency to delay and obstruct the administration of justice, if parties should be permitted to divide their objections to evidence into infinistesimal parts and use them successively at different times. All ought to be made at once, so as to give the opponent a fair opportunity to remove them or correct his mistakes. The record exhibits much confusion in the manner in which this suit was conducted in the court below, and great ingenuity in the defence, aided by powerful affidavits of the defendant. But we believe that the judge did not finally err in the opinions expressed on interlocutory matters.
The judgment of the court below as rendered on the testimony received, is clearly correct.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.